Name: 81/627/EEC: Commission Decision of 15 July 1981 amending Decisions 81/91/EEC and 81/92/EEC as regards the lists of establishments in the Argentine Republic and in the Republic of Uruguay approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-13

 Avis juridique important|31981D062781/627/EEC: Commission Decision of 15 July 1981 amending Decisions 81/91/EEC and 81/92/EEC as regards the lists of establishments in the Argentine Republic and in the Republic of Uruguay approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community Official Journal L 229 , 13/08/1981 P. 0015 - 0017++++COMMISSION DECISION OF 15 JULY 1981 AMENDING DECISIONS 81/91/EEC AND 81/92/EEC AS REGARDS THE LISTS OF ESTABLISHMENTS IN THE ARGENTINE REPUBLIC AND IN THE REPUBLIC OF URUGUAY APPROVED FOR THE PURPOSES OF THE IMPORTATION OF FRESH BEEF AND VEAL , SHEEPMEAT AND MEAT OF DOMESTIC SOLIPEDS INTO THE COMMUNITY ( 81/627/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS LISTS OF ESTABLISHMENTS IN ARGENTINA AND URUGUAY APPROVED FOR THE PURPOSES OF THE IMPORTATION OF FRESH BEEF AND VEAL , SHEEPMEAT AND MEAT OF DOMESTIC SOLIPEDS INTO THE COMMUNITY WERE DRAWN UP IN COMMISSION DECISION 81/91/EEC ( 2 ) AND 81/92/EEC ( 3 ) ; WHEREAS FURTHER ON-THE-SPOT INSPECTIONS HAVE SHOWN THAT THE HYGIENE STANDARDS OF OTHER ESTABLISHMENTS PROPOSED BY ARGENTINA AND URUGUAY HAVE BEEN IMPROVED AND MAY NOW BE CONSIDERED TO BE SATISFACTORY ; WHEREAS THESE ESTABLISHMENTS MAY , THEREFORE , BE ENTERED ON THE LISTS DRAWN UP IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF DIRECTIVE 72/462/EEC ; WHEREAS IT IS THEREFORE NECESSARY TO SUPPLEMENT THE LISTS OF ESTABLISHMENTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 81/91/EEC IS HEREBY REPLACED BY ANNEX I TO THIS DECISION . ARTICLE 2 THE ANNEX TO DECISION 81/92/EEC IS HEREBY REPLACED BY ANNEX II TO THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 JULY 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 58 , 5 . 3 . 1981 , P . 39 . ( 3 ) OJ NO L 58 , 5 . 3 . 1981 , P . 43 . ANNEX I " ANNEX LIST OF ESTABLISHMENTS I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 8*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES-CAP-CUATREROS*DANIEL CERRI , BUENOS AIRES* 9*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES-CAP-YUQUERI*CONCORDIA , ENTRE RIOS* 13*CIA SWIFT DE LA PLATA SA*ROSARIE , SANTA FE* 15*FRIGORIFICO COLON SA*COLON , ENTRE RIOS* 16*FRIGORIFICO REGIONAL SANTA ELENA SA*SANTA ELENA , ENTRE RIOS* 20*SA FRIGORIFICO MONTE GRANDE LTDA*MONTE GRANDE , BUENOS AIRES* 89*FRIGORIFICO CARCARANA SACI*CARCARANA , SANTA FE* 249*INDUSTRIAS FRIGORIFICAS NELSON SACIA*NELSON , SANTA FE* 1113*LA MOROCHA SAAICF*VILLA MERCEDES , SAN LUIS* 1333*FRIGORIFICO ARGENTINO SAN ANTONIO - FASA*PARANA , ENTRE RIOS* 1344*VIZENTAL Y CIA SACIA*RAMIREZ , ENTRE RIOS* 1352*FRIGORIFICO MEATEX CIAFIIESA*ALEJANDRO KORN , BUENOS AIRES* 1373*FRIGORIFICO EL CENTENARIO SA*VENADO TUERTO , SANTA FE* 1383*BARRECA HNOS*VIVORATA , BUENOS AIRES* 1399*FRIGORIFICO REGIONAL INDUSTRIA ARGENTINA SAIC - FRIA*CASILDA , SANTA FE* 1404*PEDRO HNOS SAICIFA*MONTE CHINGOLO , BUENOS AIRES* 1408*SUBPGA SACIEI*BERAZATEGUI , BUENOS AIRES* 1905*FRIGORIFICO YAGUUNE SACIFA*GONZALEZ CATAN , BUENOS AIRES* 1918*COCARSA CIA DE CARNECEROS SAICAI*SAN FERNANDO , BUENOS AIRES* 1920*FRIGORIFICO RIOPLATENSE SAICIF*GENERAL PACHECO , BUENOS AIRES* 1921*SAN TELMO SACIAFIF*MAR DE PLATA , BUENOS AIRES* 1930*VIZENTAL Y CIA SACIA*SAN JOSE , ENTRE RIOS* 1970*FRIGORIFICO REGIONAL INDUSTRIAS ALIMENTICIAS RECONQUISTA SA*RECONQUISTA , SANTA FE* 1984*MATADERO Y FRIGORIFICO REGIONAL DE AZUL SAGIC*AZUL , BUENOS AIRES* 1989*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES - CAP*ROSARIO , SANTA FE* 2012*FRIGORIFICO EL DURANZILLO IFCA SAIFCA*RIO SEGUNDO , CORDOBA* 2019*ABASTECEDORA DELFINO SACI*TRES LOMAS , BUENOS AIRES* 2052*MATADERO Y FRIGORIFICO ANTARTICO SAIC*GONZALEZ CATAN , BUENOS AIRES* 2064*FRIGORIFICO SIRACUSA SAACIIF*BAHIA BLANCA , BUENOS AIRES* 2065*FRIGORIFICO MEDITERRANEOS SAICIFA*PAJAS BLANCAS* 2067*CIA ELABORADORA DE PRODUCTOS ANIMALES SAICAGT*PONTEVEDRA , BUENOS AIRES* 2072*FRIGORIFICO GANADERO SACI , AFIGMS*CURUZU CUATIA , CORRIENTES* 2080*CAUCAN SA*EZEIZA , BUENOS AIRES* B . CUTTING PREMISES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 18*QUICKFOOD*BUENOS AIRES* 273*FRIGORIFICO GUARDIA NACIONAL SA*GUARDIA NACIONAL , 1166 CAP . FEDERAL* 1122*FRIGORIFICO LAFAYETTE SAICAG*LAFAYETTE 1740 , CAP . FEDERAL* 1311*FRYMAT SAICFA*BUENOS AIRES 3680 , SANTA FE* 1920 A*FRIGORIFICO RIOPLATENSE SAICIF*GENERAL PACHECO , BUENOS AIRES* II . SHEEP MEAT SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 8*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES-CAP-CUATREROS*DANIEL CERRI , BUENOS AIRES* 9*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES-CAP-YUQUERI*CONCORDIA , ENTRE RIOS* 14*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES-CAP*RIO GRANDE , TIERRA DEL FUEGO* 97*CORPORACION ARGENTINA DE PRODUCTORES DE CARNES-CAP*PTO . DESEADO , SANTA CRUZ* 286*FRIGORIFICO SAN JORGE SAIC*BO INDUSTRIAL , COMODORO RIVADAVIA* 1352*FRIGORIFICO MEATEX CIAFIIESA*ALEJANDRO KORN , BUENOS AIRES* 1408*SUBPGA SACIEI*BERAZATEGUI , BUENOS AIRES* 2006*VIZENTAL Y CIA SACIA*GENERAL PICO , LA PAMPA* 2044*FRIGORIFICO SIRACUSA SAACIIF*COMODORO RIVADAVIA , CHUBUT* 2062*FINEXCOR*PERNAL , BUENOS AIRES* 2072*FRIGORIFICO GANADERO SACIA , FIGMS*CURUZU CUATIA , CORRIENTES* III . HORSE MEAT SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 1400*FRIGORIFICO JUCHCO SCA*GIALEGUAY , ENTRE RIOS* 1451*LAMAR SRL*MERCEDES , BUENOS AIRES* IV . COLD STORES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 152*COMALFRI*PILAR , BUENOS AIRES* 267*FRYMAT SACIFA*SANTA FE* 308*FRIGORIFICO AMERICANO DE MORRIS NEREMBERG LTDA SA*BOULOGNE-SUR-MER , 260/2 CAP . FEDERAL* 391*FRIGORIFICO SIRACUSA SAACIIF*AVELLANEDA , BUENOS AIRES* 1326*ESTABLECIMIENTO AZUL SRL*AZUL , BUENOS AIRES* 1838*GUAICOS SAIIF*OSVALDO CRUZ 3047 , CAP . FEDERAL " * ANNEX II " ANNEX I . BOVINE MEAT SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 1*CODADESA*RUTA 39 , KM 143 , DEPARTAMENTO DE MALDONADO* 2*COLONIA*TARARIRAS , DEPARTAMENTO DE COLONIA* 3*CARRASCO*CAMINO CARRASCO 5 , DEPARTAMENTO DE CANELONES* 7*INFRINSA*RUTA BRIGADIER GENERAL JUAN A . LAVALLEJA , KM 391 , CIUDAD DE MELO , DEPARTAMENTO DE CERRO LARGO* 8*CANELONES*CIUDAD DE CANELONES , DEPARTAMENTO DE CANELONES* 12*TACUAREMBO*RUTAS 5 Y 26 , DEPARTAMENTO DE TUCUAREMBO* 14*EFCSA ( DURAZNO ) *SANTA BERNARDINA , DEPARTAMENTO DE DURAZNO* 20*COMARGEN*RUTA 67 Y ELIAS REGULES , LAS PIEDRAS , DEPARTAMENTO DE CANELONES* 106*IMPROGAN*CAMINO SANTOS LUGARES KM 4 , LA PAZ , DEPARTAMENTO DE CANELONES* 344*SAN JACINTO*RUTA 7 , KM 59,5 , SAN JACINTO , DEPARTAMENTO DE CANELONES* 394*CYBARAN*LA CABALLADA , DEPARTAMENTO DE SALTO* II . SHEEP MEAT ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 1*CODADESA*RUTA 39 , KM 143 , DEPARTAMENTO DE MALDONADO* 2*COLONIA*TARARIRAS , DEPARTAMENTO DE COLONIA* 3*CARRASCO*CAMINO CARRASCO 5 , DEPARTAMENTO DE CANELONES* 7*INFRINSA*RUTA BRIGADIER GENERAL JUAN A . LAVALLEJA , KM 391 , CIUDAD DE MELO , DEPARTAMENTO DE CERRO LARGO* 8*CANELONES*CIUDAD DE CANELONES , DEPARTAMENTO DE CANELONES* 12*TACUAREMBO*RUTAS 5 Y 26 , DEPARTAMENTO DE TUCUAREMBO* 14*EFCSA ( DURAZNO ) *SANTA BERNARDINA , DEPARTAMENTO DE DURAZNO* 20*COMARGEN*RUTA 67 Y ELIAS REGULES , LAS PIEDRAS , DEPARTAMENTO DE CANELONES* 106*IMPROGAN*CAMINO SANTOS LUGARES KM 4 , LA PAZ , DEPARTAMENTO DE CANELONES* 344*SAN JACINTO*RUTA 7 , KM 59,5 , SAN JACINTO , DEPARTAMENTO DE CANELONES* 394*CYBARAN*LA CABALLADA , DEPARTAMENTO DE SALTO* III . HORSE MEAT ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 303*CLAY*RUTA 7 , KM 40 , DEPARTAMENTO DE CANELONES* IV . COLD STORES ESTABLISHMENT NO*ESTABLISHMENT*ADDRESS* 87*SANTOS ARBIZA*COLOMBIA , 1257 , DEPARTAMENTO DE MONTEVIDEO* 175*CORFRISA*LAS PIEDRAS , DEPARTAMENTO DE CANELONES* 903*ACER*RAMBLA BALTASAR BRUM 3653 , DEPARTAMENTO DE MONTEVIDEO "